DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 September 2022 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 18 and 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Coronato US 9,151,611.
Regarding claim 18, Coronato discloses a mechanical isotropic harmonic oscillator comprising: a frame (2); a mass (8); and three co-planarly arranged flexure rods (7, 4), each flexure rod connecting the mass to the frame, axes of longitudinal extension of the three flexure rods are oriented to be non-parallel with respect to each other, see Figs 1-5, such that the mass is configured to perform an tilting oscillation motion about an axis that is perpendicular to a plane formed by the co-planarly arranged flexure rods, see Fig. 3-5, 8:18-9:19.
Regarding claim 26, Winkler discloses an oscillator comprising: a frame (2); 3Amendment of February 25, 2022 Response to Office Action of November 24, 2021 Serial No. 16/269,578 Attorney Docket No.: P2671US02 a mass configured to oscillate (8); and three flexing means (7, 4), each flexing means connecting the mass to the frame and axes of longitudinal extension of the three flexing means oriented to be non-parallel with respect to each other to limit or block one rotational degree of freedom of the mass with respect to the frame, see Figs 1-5; the three flexing means are arranged such that the mass is configured to perform an tilting oscillation motion about an axis that is perpendicular to a plane formed by the co-planarly arranged flexure rods see Fig. 3-5, 8:18-9:19.  


 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18, 21-26, 29-34, 36, 37, 39, 41, and 42 rejected under 35 U.S.C. 103 as being unpatentable over Winkler US 2016/0327908 in view of Schieferstein US 1,595,169.
Regarding claim 18, Winkler discloses a mechanical isotropic harmonic oscillator comprising: a frame (5); a mass (7); and three co-planarly arranged flexure rods (9), each flexure rod connecting the mass to the frame, axes of longitudinal extension of the three flexure rods are oriented to be non-parallel with respect to each other, see Figs. 1-7, such that the mass is configured to perform an eccentric oscillation motion about an axis that is perpendicular to a plane formed by the co-planarly arranged flexure rods [0041], see Figs. 1-7.  
Winkler does not disclose the mass is configured to perform a tilting oscillation motion about an axis that is perpendicular to a plane formed by the co-planarly arranged flexure rods.
However, Schieferstein discloses a mechanical isotropic harmonic oscillator comprising: a mass with flexure rods and the mass is configured to perform a tilting oscillation motion about an axis that is perpendicular to a plane formed by the co-planarly arranged flexure rods, see embodiments in Figs. 2-4, 6, 11, particularly in Schieferstein’s description (k), pg. 1 lines 80-86 pg. 2 lines 29-37, 120-128.
Therefore, it would have been obvious to a person having ordinary skill in the art to modify Winkler to allow the mass to be configured to perform a tilting oscillation motion about an axis that is perpendicular to a plane formed by the co-planarly arranged flexure rods as suggested by Schieferstein because doing so (e.g., including a loose coupling in connecting the driving mass to the mass) to keep up with oscillations of a timepiece, see Schieferstein pg 1. lines 6-31; it also allows the mass to easily cooperate when it is being driven by the crank (Winkler [0090]-[0094]; Schieferstein g).
Regarding claim 26, Winkler discloses an oscillator comprising: a frame (5); 3Amendment of February 25, 2022 Response to Office Action of November 24, 2021 Serial No. 16/269,578 Attorney Docket No.: P2671US02 a mass configured to oscillate (7); and three flexing means (9), each flexing means connecting the mass to the frame and axes of longitudinal extension of the three flexing means oriented to be non-parallel with respect to each other to limit or block one rotational degree of freedom of the mass with respect to the frame, see Figs. 1-7; the three flexing means are arranged such that the mass is configured to perform an eccentric oscillation motion about an axis that is perpendicular to a plane formed by the co-planarly arranged flexure rods [0041], see Figs. 1-7.  
Winkler does not disclose the three flexing means are arranged such that the mass is configured to perform a tilting oscillation motion about an axis that is perpendicular to a plane formed by the co-planarly arranged flexure rods.
However, Schieferstein discloses a mechanical isotropic harmonic oscillator comprising: a mass with flexure rods and the mass is configured to perform a tilting oscillation motion about an axis that is perpendicular to a plane formed by the co-planarly arranged flexure rods, see embodiments in Figs. 2-4, 6, 11, particularly in Schieferstein’s description (k), pg. 1 lines 80-86 pg. 2 lines 29-37, 120-128.
Therefore, it would have been obvious to a person having ordinary skill in the art to modify Winkler to allow the mass to be configured to perform a tilting oscillation motion about an axis that is perpendicular to a plane formed by the co-planarly arranged flexure rods as suggested by Schieferstein because doing so (e.g., including a loose coupling in connecting the driving mass to the mass) to keep up with oscillations of a timepiece, see Schieferstein pg 1. lines 6-31; it also allows the mass to easily cooperate when it is being driven by the crank (Winkler [0090]-[0094]; Schieferstein g).
Regarding claim 21, Winkler and Schieferstein further discloses the oscillator comprising a fourth flexure rod (i.e. the stem portion seen in Fig. 7 Winkler; (k), pg. 1 lines 80-86 pg. 2 lines 29-37, 120-128) arranged transversal to a plane formed by the co-planarly arranged flexure rods and attached to the mass, Fig. 7.
Regarding claim 22, Winkler and Schieferstein as described in the paragraphs above further disclose the oscillator, wherein an axis of extension of the fourth flexure rod is arranged to be perpendicular to the plane formed by the co-planarly arranged flexure rods, traversing a center of gravity of the mass, see Winkler Figs. 1-7.  
Regarding claims 23 and 31, Winkler and Schieferstein as described in the paragraphs above further discloses the oscillator, wherein the mass includes half of a spherical shell (Fig. 7), with a center of gravity of the mass at a rotational center of the oscillating motion, see Figs. 1-7; axis A.
Winkler and Schieferstein as described in the paragraphs above does not disclose the mass includes a solid sphere, a spherical shell, or a dumbbell.
However, Schieferstein discloses an oscillator the mass includes a solid sphere, a spherical shell, or a dumbbell with a center of gravity of the mass at a rotational center of the oscillating motion, see element a in Figs. 2-4, 6.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the half spherical shell shape of Winkler and Schieferstein as described in the paragraphs above with a spherical shell as suggested by Schieferstein because simply substituting one known oscillating mass in the art for another provides the predictable result that the device will still be able to oscillate at a desired frequency to provide accurate timekeeping. 
Regarding claim 24, Winkler and Schieferstein discloses the oscillator, further comprising: a pin attached to the mass, the pin arranged perpendicular to a plane formed by the co-planarly arranged flexure rods, an axis defined by the pin traversing a center of gravity of the mass (85) [0090]-[0094].  
Regarding claim 25, Winkler and Schieferstein discloses, further comprising: a crank pivotably attached with respect to the frame having a slot for engaging with the pin, see [0090]-[0094].  
Regarding claim 29, Winkler further discloses the oscillator wherein the three flexing means are arranged in a same plane (Figs. 1-7) comprising a support (i.e. the stem portion seen in Fig. 7 Winkler; (k), pg. 1 lines 80-86 pg. 2 lines 29-37, 120-128) arranged transversal to the same plane, Fig. 7.
Regarding claim 30, Winkler and Schieferstein as described in the paragraphs above further disclose the oscillator, wherein the fourth flexing means is arranged to be perpendicular to the same plane, traversing a center of gravity of the mass, see Winkler Figs. 1-7.  
Regarding claim 32, Winkler and Schieferstein discloses the oscillator, wherein the three flexing means are arranged in a same plane, further comprising: 4Amendment of February 25, 2022 Response to Office Action of November 24, 2021 Serial No. 16/269,578 Attorney Docket No.: P2671US02a pin attached to the mass arranged perpendicular to the same plane, an axis of the pin traversing a center of gravity of the mass  (85) [0090]-[0094].  
Regarding claim 33, Winkler and Schieferstein discloses the oscillator, further comprising: a crank pivotably attached with respect to the frame having a slot for engaging with the pin  (85) [0090]-[0094].  
Regarding claim 34, Winkler and Schieferstein as described in the paragraphs above further disclose the oscillator, wherein the fourth flexure rod defines a length L between a first attachment point at the mass and a second attachment point at the frame, wherein the plane formed by the three co-planarly arranged flexure rods intersects at a distance L/8 with the fourth flexure rod measured from the first attachment point, see Winkler Figs. 1-7.  
Regarding claim 36, Winkler and Schieferstein discloses the oscillator, wherein the three co- planarly arranged flexure rods are configured to block one rotational degree of freedom of the mass with respect to the frame around an axis that is perpendicular to a plane defined by the three co-planarly arranged flexure rods, see Figs. 1-7, [0075]-[0078].  
Regarding claim 37, Winkler and Schieferstein discloses the oscillator, wherein the mass and the three co-planarly arranged flexure rods are arranged such that a center of gravity of the mass intersects with a plane defined by defined by the three co-planarly arranged flexure rods, see Figs. 1-7.  
Regarding claim 39, Winkler and Schieferstein as described in the paragraphs above further disclose the oscillator, wherein the fourth flexing means defines a length L between a first attachment point at the mass and a second attachment point at the frame, wherein the same plane intersects at a distance L/8 with the fourth flexing means measured from the first attachment point, see Winkler Figs. 1-7.  
Regarding claim 41, Winkler and Schieferstein discloses the oscillator, wherein the three flexing means are arranged in a same plane, and wherein the three flexing means are configured to block one rotational degree of freedom of the mass with respect to the frame around an axis that is perpendicular to the same plane, see Figs. 1-7, [0075]-[0078].  
Regarding claim 42, Winkler and Schieferstein discloses the oscillator, wherein the three flexing means are arranged in a same plane, and wherein the mass and the three flexing means are arranged such that a center of gravity of the mass intersects with the same plane, see Figs. 1-7.  





Claims 35, 38, 40, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Winkler and Schieferstein in view of Ecaubert GB 190921843.
Regarding claim 35, Winkler and Schieferstein as described in the paragraphs above discloses the oscillator wherein the axes of longitudinal extension of the flexure rods are oriented at 90 degrees with respect to each other, see Figs. 1-7.  
Winkler and Schieferstein as described in the paragraphs above does not disclose an oscillator wherein the axes of longitudinal extension of the three flexure rods are oriented at 120 degrees with respect to each other.  
However, Ecaubert discloses an oscillator wherein the axes of longitudinal extension of the three flexure rods are oriented at 120 degrees with respect to each other or alternatively there could be four flexure rods (compare Figs. 3 with 4).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Winkler and Schieferstein’s flexure rods to be three flexure rods oriented at 120 degrees rather than four oriented at 90 degrees as suggested by Ecaubert because doing so allows for a desired flexibility with respect to the mass with the frame. It has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  See In re Harza, 274 F.2d 669, 124 USPQ 378 and MPEP 2144.04. In this case, the operation of the device with three flexure rods versus four flexure rods would not produce a new and unexpected result. The device would still oscillate at a desired rate in order to measure time accurately.
Regarding claim 38, Winkler and Schieferstein as described in the paragraphs above further discloses the oscillator, wherein one end of each one of the three flexure rods is attached to the frame, and another end of each one of the three flexure rods is attached to the mass, the flexure rods forming a quadrilateral arrangement see Figs. 1-7.
Winkler and Schieferstein as described in the paragraphs above does not disclose the flexure rods form a triangular arrangement.  
However, Ecaubert discloses an oscillator where three flexure rods form a triangular arrangement in Fig. 4.  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Winkler and Schieferstein’s flexure rods to be three flexure rods in a triangular arrangement rather than four in a quadrilateral arrangement as suggested by Ecaubert because doing so allows for a desired flexibility with respect to the mass with the frame. It has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  See In re Harza, 274 F.2d 669, 124 USPQ 378 and MPEP 2144.04. In this case, the operation of the device with three flexure rods versus four flexure rods would not produce a new and unexpected result. The device would still oscillate at a desired rate in order to measure time accurately.
Regarding claim 40, Winkler and Schieferstein as described in the paragraphs above discloses the oscillator wherein the axes of longitudinal extension of the flexing means are oriented at 90 degrees with respect to each other, see Figs. 1-7.  
Winkler and Schieferstein as described in the paragraphs above does not disclose an oscillator wherein the axes of longitudinal extension of the three flexing means are oriented at 120 degrees with respect to each other.  
However, Ecaubert discloses an oscillator wherein the axes of longitudinal extension of the three flexing means are oriented at 120 degrees with respect to each other or alternatively there could be flexing means (compare Figs. 3 with 4).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Winkler and Schieferstein’s flexing means to be three flexing means oriented at 120 degrees rather than four oriented at 90 degrees as suggested by Ecaubert because doing so allows for a desired flexibility with respect to the mass with the frame. It has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  See In re Harza, 274 F.2d 669, 124 USPQ 378 and MPEP 2144.04. In this case, the operation of the device with three flexing means versus four flexing means would not produce a new and unexpected result. The device would still oscillate at a desired rate in order to measure time accurately.
Regarding claim 43, Winkler and Schieferstein as described in the paragraphs above further discloses the oscillator, wherein one end of each one of the three flexing means is attached to the frame, and another end of each one of the three flexing means is attached to the mass, the flexing means forming a quadrilateral arrangement see Figs. 1-7.
Winkler and Schieferstein as described in the paragraphs above does not disclose the flexing means form a triangular arrangement.  
However, Ecaubert discloses an oscillator where three flexing means form a triangular arrangement in Fig. 4.  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Winkler and Schieferstein’s flexing means to be three flexing means in a triangular arrangement rather than four in a quadrilateral arrangement as suggested by Ecaubert because doing so allows for a desired flexibility with respect to the mass with the frame. It has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  See In re Harza, 274 F.2d 669, 124 USPQ 378 and MPEP 2144.04. In this case, the operation of the device with three flexing means versus four flexing means would not produce a new and unexpected result. The device would still oscillate at a desired rate in order to measure time accurately.
Response to Arguments
Applicant's arguments filed 30 September 2022 have been fully considered but they are not persuasive. In response to applicant's argument that Schieferstein cannot be incorporated into Winkler because the masses do not undergo any deformations, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, Winkler discloses all of the features of the claimed invention except for the limitations described above and in particular the shape. Winkler discloses a half sphere, modifying a half sphere to be a full spherical shell would be one of many shapes a person having ordinary skill in the art would be able to choose from to reach the same result to provide an oscillating mass for the oscillator. Schieferstein contemplates different shapes of masses as well (e.g., compare Fig. 5 with 2). Further, Schieferstein does not even state the material of the mass, the density, or that it is solid, it merely discloses the shape of the mass. Therefore, the combination of Winkler and Schieferstein would suggest to a person having ordinary skill in the art to look at known shapes for masses in oscillatory devices in order to provide for accurate timekeeping including spheres and spherical shells.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PM WICKLUND whose telephone number is (571)270-7508. The examiner can normally be reached M: 11:30-3:30; T: 1-6; W: 11:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P WICKLUND/Primary Examiner, Art Unit 2844